DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  
Line 2 includes the recitation “on the substrate”, which lacks proper antecedent basis.  The Examiner suggests the following amendment:
“11. A semiconductor device, comprising: 
a fin-shaped structure on a substrate…”

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You et al. (PG Pub. No. US 2017/0263722 A1).
Regarding claim 1, You teaches a semiconductor device (fig. 4), comprising: 
a first gate structure (¶ 0029: G1) on a substrate (¶ 0030 & fig. 1: G1 formed on 100), wherein the first gate structure comprises: 
a U-shaped high-k dielectric layer (¶ 0060 & fig. 4: high-k dielectric layer 140 formed in a u-shape); 
a U-shaped work function metal layer (¶ 0048 & fig. 4: work function metal layer G1a formed in a u-shape); and 
a low-resistance metal layer (¶ 0048: G1b); 
a first epitaxial layer (¶¶ 0082, 0115: 120a) on one side of the first gate structure (fig. 4: 120a formed on one side of G1); and 
a second epitaxial layer (¶¶ 0082, 0115: 110a) on another side of the first gate structure (fig. 4: 110a formed on opposing side of G1), 
wherein the first epitaxial layer and the second epitaxial layer comprise different sizes (¶¶ 0072-0073 & fig. 4: 120a and 110a comprise different heights and/or widths).

Regarding claim 2, You teaches the semiconductor device of claim 1, wherein the first epitaxial layer comprises a circle (¶ 0083: 120a comprises a circle) and the second epitaxial layer comprises an ellipse (¶ 0083: 110a comprises a circle, which is a type of ellipse with equal major and minor axes).

Regarding claim 3, You teaches semiconductor device of claim 1, wherein a diameter of the second epitaxial layer is less than a diameter of the first epitaxial layer (¶¶0072-0073, 0083: in at least one embodiment, 120a and 110a comprise circles, and the height/width of 110a is less than 120a. Therefore, 110a has a smaller diameter than 120a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over You as applied to claim 1 above, and further in view of Tung (PG Pub. No. 2016/0372381 A1).
Regarding claim 4, You teaches the semiconductor device of claim 1, further comprising: 
a fin-shaped structure (¶ 0029: fin-type pattern F1) on the substrate (fig. 4: F1 formed on 100); and
a shallow trench isolation (STI) (¶ 0039: 107) around the fin-shaped structure (fig. 4: portions 105-1 and 105-2 disposed around F1).
You further teach the substrate comprises additional fin-shaped portions (¶ 0029: fin-type patterns F2 and F3 formed on 100).
You does not teach the semiconductor device further comprising:
a single diffusion break (SDB) structure in the fin-shaped structure for dividing the fin-shaped structure into a first portion and a second portion.
Tung teaches a semiconductor device (¶ 0044: 300) comprising epitaxial layers on opposing sides of a gate structure (¶ 0034 & fig. 3: 300 comprises epitaxial elements 112 disposed on opposing sides of gate structure 117/125), the semiconductor device further comprising:
a fin-shaped structure (¶ 0028: 102) on a substrate (¶ 0027: 101);
a shallow trench isolation (STI) (¶ 104a) around the fin-shaped structure (fig. 3: 104a arranged around sub-fin 102b, equivalent to STI element 105 arranged around fin pattern F1 of You); and
a single diffusion break (SDB) structure ¶ 0030: 104b, equivalent to element 42 of the instant specification) in the fin-shaped structure for dividing the fin-shaped structure into a first portion and a second portion (fig. 3: 326/104b separates 102 into sub-fins 102b and 102c).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the fin-shaped structure of You with the SDB structure of Tung, as a means to produce a plurality of electrically isolated devices in the fin-shaped structure, providing advantages of higher functional density without deteriorating the device performance (Tung, ¶ 0005).

Regarding claim 7, You in view of Tung teaches the semiconductor device of claim 4, comprising a first epitaxial layer (You, 120a), STI (You, 105 and/or Tung, 104a), and an SDB structure (Tung, 104b).
You in view of Tung as applied to claim 4 does not teach the semiconductor device further comprising: 
a second gate structure adjacent to the first epitaxial layer and on the STI; and 
a third gate structure adjacent to the second epitaxial layer and on the SDB structure.
However, Tung does teach at least one embodiment (figs. 1 & 3: 100 and/or 300) comprising
a second gate structure (¶ 0031: 109b) adjacent to a first epitaxial layer (¶ 0034: 112, similar to 120a of You) and on and STI (fig. 1: 109b at least partially disposed on STI 104a); and 
a third gate structure (¶ 0039: 126) adjacent to a second epitaxial layer and on the SDB structure (fig. 1: 126 disposed adjacent to second 112 and on 104b).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the semiconductor device of You in view of Tung with second and third gate structures, as a means to provide a passive device, such as a resistor, integrated in the semiconductor IC (Tung, ¶ 0036), as well as providing an even local pattern density and mitigating dishing problems (Tung, ¶ 0007).
 
Regarding claim 8, You in view of Tung teaches the semiconductor device of claim 7, wherein a width of the first gate structure is less than a width of the second gate structure (Tung, fig. 3: width of 117 of at least one 113 device less than width of 109b), and the width of the second gate structure is less than a width of the third gate structure (Tung, fig. 3: width of 109b less than width of 326/125).

Regarding claim 9, You in view of Tung teaches the semiconductor device of claim 7, wherein a width of the first gate structure is equal to a width of the second gate structure (Tung, fig. 3: width of 125 at least one 113 element is substantially equal to width of a portion of 109b) and the width of the second gate structure is less than a width of the third gate structure (Tung, fig. 3: width of 109b less than width of 326).

Regarding claim 10, You in view of Tung teaches the semiconductor device of claim 7, wherein a width between the first gate structure and the third gate structure is less than a width between the first gate structure and the second gate structure (Tung, fig. 3: at least one 117/125 structure positioned closer to 326/125 than 109b).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Tung as applied to claim 4 above, and further in view of Basker et al. (PG Pub. No. US 2017/0194436 A1).
Regarding claims 5-6, You in view of Tung teaches the semiconductor device of claim 4, wherein the fin-shaped structure is disposed extending along a first direction (You, fig. 1: F1 extends in the X1 direction).
You in view of Tung is silent to the SDB structure disposed to extend along a second direction orthogonal to the first direction.
Basker teaches a semiconductor device (figs. 8A-8B) comprising STI (¶ 0054: 130’, similar to 105 of You and/or 104a of Tung) and an SDB structure (¶ 0052: 135, similar to 104b of Tung) for dividing a fin structure into a first portion and a second portion (fig. 8B: 135 divides fin 110 into first and second portions, similar to 102b and 102c of Tung), wherein the fin-shaped structure is disposed extending along a first direction (figs. 8A-8B: 110 extends in a direction of cutline A-A’), and the SDB structure is disposed to extend along a second direction orthogonal to the first direction (fig. 8A: 135 extends in a direction of cutline B- B’, orthogonal to cutline A-A’).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the SDB structure of You in view of Tung with the extending direction of Basker, as a means to provide fin isolation across a plurality of fin structures (Basker, fig. 8: 135 divides a plurality of fins 110), improving manufacturing efficiency and/or enhancing device functionality by providing additional active devices on the substrate.

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tung in view of Zang et al. (PG Pub. No. US 2020/0083363 A1).
Regarding claim 11, Tung teaches a semiconductor device (figs. 1H, 3: 100 and/or 300), comprising: 
a fin-shaped structure (¶ 0028: 102) on the substrate (¶ 0028: 102 disposed on substrate 101); 
a shallow trench isolation (STI) (¶ 0030: 104a) around the fin-shaped structure (fig. 1H: 104a configured around portions of 102, equivalent to STI element 22 arranged around sub-fin 14 as shown in figs. 2-4 of the instant specification); 
a single diffusion break (SDB) structure (¶ 0030: 104b, equivalent to element 42 of the instant specification) in the fin-shaped structure for dividing the fin-shaped structure into a first portion and a second portion (fig. 1H: 104b divides 102 into sub-fin portions 102b and 102c); 
a first gate structure (¶ 0038: 117P/125) on the fin-shaped structure (fig. 1H: 117P disposed on 102); 
a second gate structure (¶ 0031: 109b) on the STI (fig. 3: 109b disposed on at least a portion of 104a); and 
a third gate structure (¶¶ 0039, 0044: 126/125 or 326/125) on the SDB structure (fig. 1H: 126/125 disposed on 104b), 
wherein a width of the third gate structure is greater than a width of the second gate structure (fig. 1H: widest portion of 126/125 is wider than narrowest portion of 109b), and each of the first gate structure and the third gate structure comprises:
a U-shaped high-k dielectric layer (¶ 0038 & fig. 1H: each of 117P and 126 comprise u-shaped high-k dielectric layer 118);
a U-shaped work function metal layer (¶ 0039 & fig. 1H: each of 117P and 126 comprise u-shaped work function metal layer 123); and 
a low-resistance metal layer (¶ 0039 & fig. 1H: each of 117P and 126 comprise low-resistance metal layer 125).
Tung teaches the second gate structure is a dummy gate (¶ 0035) which may be removed during a dummy gate removing process (¶ 0036: at least one of the dummy stacks 109a, 109b, 109c and 109d removed during the dummy gate removing process), and replacing dummy gate stacks with a U-shaped high-k dielectric layer, a U-shaped work function metal layer, and a low-resistance metal layer (¶ 0038 & fig. 1H: at least dummy gates 109c and 105 replaced with U-shaped high-k dielectric layer 118, U-shaped work function metal layer 123, and low-resistance metal layer 125).
However, Tung does not explicitly teach the second gate structure of the embodiments of fig. 1H or fig. 3 comprises:
a U-shaped high-k dielectric layer;
a U-shaped work function metal layer; and 
a low-resistance metal layer.
Zang teaches a semiconductor device (fig. 13) including a gate structure (¶ 0018: 123’) disposed over an STI structure (¶ 0017: 105, similar to 104a of Tung), wherein the gate structure comprises a replacement high-k metal gate structure (¶ 0017: 117, similar to 117N and/or 117P of Tung).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the second gate structure of Tung with a U-shaped high-k dielectric layer, a U-shaped work function metal layer and a low-resistance metal layer, as a means to provide a robust and compatible integration scheme (Zang, ¶ 0029), facilitating an even local pattern density and mitigating dishing problems (Tung, ¶ 0007) in the shallow trench isolation region.

Regarding claim 12, Tung in view of Zang teaches the semiconductor device of claim 11, wherein a width of the second gate structure is greater than a width of the first gate structure (Tung, figs. 1H, 3: width of 109b greater than width of 117P of at least one 113 device).

Regarding claim 13, Tung in view of Zang teaches the semiconductor device of claim 11, wherein a width of the second gate structure is equal to a width of the first gate structure (Tung, figs. 1H, 3: width of a portion of 109b is substantially equal to width of 125 of at least one 113 element).

Regarding claim 14, Tung in view of Zang teaches the semiconductor device of claim 11, wherein a top surface of the STI is even with a top surface of the fin-shaped structure (Tung, figs. 1H, 3: top surface of 104a is even with top surface of fin portion 102b) and a top surface of the SDB structure is lower than the top surface of the fin-shaped structure (Tung, figs. 1H, 3: top surface of 104b is lower than top surface of fin portions 102b/102c).

Regarding claim 15, Tung in view of Zang teaches the semiconductor device of claim 11, wherein a bottom surface of the third gate structure is lower than a top surface of the fin-shaped structure (Tung, fig. 3: bottom surface of third gate portion 326 lower than top surface of 102).

Regarding claim 16, Tung in view of Zang teaches the semiconductor device of claim 11, wherein the second gate structure overlaps the STI and the fin-shaped structure (Tung, figs. 1H, 3: 109b overlaps 104a and fin portion 102b).

Regarding claim 17, Tung in view of Zang teaches the semiconductor device of claim 11, further comprising:
a first epitaxial layer (Tung, ¶ 0034: epitaxial element 112) between the first gate structure and the second gate structure (Tung, figs. 1H, 3: at least one 112 element disposed between 117P/125 and 109b); and
a second epitaxial layer between the second gate structure and the third gate structure (Tung, fig. 3: at least one additional 112 element disposed between 109b and 326/125).

Regarding claim 18, Tung in view of Zang teaches the semiconductor device of claim 17, wherein a diameter of the first epitaxial layer is equal to a diameter of the second epitaxial layer (Tung, figs. 1H, 3: dimensions of 112 elements, including diameters defined by rounded corners, are substantially equal).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tung in view of Zang as applied to claim 11 above, and further in view of Basker.
Regarding claims 19-20, Tung in view of Zang teaches the semiconductor device of claim 11, wherein the fin-shaped structure is disposed extending along a first direction (Tung, figs. 1H, 3: 102 extends in lateral direction between STI portions 104a and 104c).
Tung in view of Zang is silent to the SDB structure disposed to extend along a second direction, wherein the first direction is orthogonal to the second direction.
Basker teaches a semiconductor device (figs. 8A-8B) comprising STI (¶ 0054: 130’, similar to 104a of Tung) and an SDB structure (¶ 0052: 135, similar to 104b of Tung) for dividing a fin structure into a first portion and a second portion (fig. 8B: 135 divides fin 110 into first and second portions, similar to 102b and 102c of Tung), wherein the fin-shaped structure is disposed extending along a first direction (figs. 8A-8B: 110 extends in a direction of cutline A-A’), and the SDB structure is disposed to extend along a second direction orthogonal to the first direction (fig. 8A: 135 extends in a direction of cutline B- B’, orthogonal to cutline A-A’).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the SDB structure of Tung in view of Zang with the extending direction of Basker, as a means to provide fin isolation across a plurality of fin structures (Basker, fig. 8: 135 divides a plurality of fins 110), improving manufacturing efficiency and/or enhancing device functionality by providing additional active devices on the substrate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cheng et al. (PG Pub. No. US 2020/0066895 A1) teaches a semiconductor device (fig. 2M) including a gate structure (¶ 0035: dummy gate 138, similar to 109b of Tung) disposed over a single diffusion break (SDB) structure (¶ 0035: 134, similar to 104b of Tung), wherein the gate structure comprises:
a U-shaped high-k dielectric layer (¶ 0028: 124);
a work function metal layer (¶ 0030: work function setting layer, not shown, positioned between gate dielectric layer 124 and gate conductor layer 128); and 
a low-resistance metal layer (¶ 0029: 128).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894